Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 18-19 defines “a second lighting system having a second pre-configured color space” and “a first pre-configured color space of the lighting system”.  It is not clear if the first and second pre-configured color spaces corresponds to the first and second color spaces, if they are different.
Claims 16-20 are rejected based on their dependency on claim 15.
For the purposes of expediting prosecution on the merits of the claims, the examiner has attempted to construe the claims to the extent possible for the following art rejection.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeman et al. (US 2012/0013635 A1, hereinafter referred to as Beeman).
Regarding claim 1, Beeman discloses a lighting system (Fig. 1) comprising: 
a controller (11’, Fig. 8B) comprising a processor and a memory (paragraph [0093]), wherein the processor is configured to: 
receive an input indicative of a first set of lighting values corresponding to a first color space (20, Fig. 8B; paragraph [0057]); 
map the first set of lighting values corresponding to the first color space to a second set of lighting values corresponding to a second color space (paragraph [0057])); and 
output the second set of lighting values to a light emitting diode (LED) assembly (paragraphs [0020], [0055], [0057]).
Regarding claim 2, Beeman discloses the lighting system of claim 1, wherein mapping the second set of lighting values comprises: receiving a second input comprising an identification of the first color space corresponding to the first set of lighting values; identifying a lookup table mapping the first color space to the second color space based on the second input; and generating the second set of lighting values based on the lookup table and the first set of lighting values (paragraphs [0093], [0094], [0107]).
Regarding claim 3, Beeman discloses the lighting system of claim 1, wherein the input comprises: a digital multiplex signal; a remote device management signal; an Ethernet signal; a wireless internet signal; a Bluetooth signal; a cognitive radio multiplexer signal; or a video signal (20, Fig. 1; paragraph [0048]) configured to provide video to a display (50, Fig. 1).
Regarding claim 4, Beeman discloses the lighting system of claim 1, wherein the processor is configured to: output a baseline lighting scheme to the LED assembly, wherein the LED assembly is configured to emit light in response to receiving the baseline lighting scheme; receive feedback indicative of the light emitted by the LED assembly; and determine a calibration lookup table based on the feedback, wherein the calibration lookup table enables the LED assembly to emit color- or power-calibrated representations of the second set of lighting values (paragraphs [0090], [0091]).
Regarding claim 5, Beeman discloses the lighting system of claim 4, wherein the processor is configured to generate the second set of lighting values based on the calibration lookup table in addition to the second color space and the first set of lighting values (paragraphs [0090], [0091]).
Regarding claim 6, Beeman discloses the lighting system of claim 1, wherein the first set of lighting values includes a red light value, a green light value, and a blue light value, and wherein generating the second set of lighting values comprises: determining a white light value as a minimum of the red light value, the green light value, and the blue light value; determining an adjusted red light value as the red light value minus the white light value; determining an adjusted green light value as the green light value minus the white light value; and determining an adjusted blue light value as the blue light value minus the white light value, wherein the second set of lighting values comprises the white light value as a white color correlated temperature, the adjusted red light value, the adjusted green light value, and the adjusted blue light value (implied, see abstract, paragraphs [0100], [0138]).
Regarding claim 7, Beeman discloses the lighting system of claim 1, wherein the processor is configured to: receive a user input indicative of an adjustment to one or more parameters of the second set of lighting values; generate an adjusted set of lighting values based on the adjustment and the second set of lighting values; and output the adjusted set of lighting values to the LED assembly (implied, see paragraphs [0100], [0104]).
Regarding claim 8, Beeman discloses the lighting system of claim 7, wherein the one or more parameters comprise a red light value, a green light value, a blue light value, a white color correlated temperature, a hue value, a saturation value, an intensity value, or a combination thereof (implied, see paragraphs [0067], [0104], [0118], [0138]).
Regarding claim 9, Beeman discloses the lighting system of claim 1, wherein the processor is configured to: display a list of available lookup tables (61), wherein the list of available lookup tables comprise: a lookup table mapping the first color space to an intermediate color space; and an additional lookup table (62) mapping the intermediate color space to the second color space; receive a selection of the lookup table mapping the first color space to the intermediate color space, the additional lookup table mapping the intermediate color space to the second color space, or both; and map the first set of lighting values corresponding to the first color space to the second set of lighting values corresponding to the second color space based on the selection (paragraphs [0092], [0104]).
Method claims 10-14 are essentially the same in scope as claims 1, 2, 4, 5, and 7 as discussed above and are rejected similarly.
Regarding claim 15, Beeman discloses a lighting system comprising: 
a plurality of light emitting diode (LED) pixel assemblies (100), wherein each LED pixel assembly comprises: a plurality of LEDs (paragraphs [0020], [0055], [0057]) configured to emit a color and a white color correlated temperature (CCT) (paragraph [0048]-[0050]); and a reflector (52, Fig. 6) configured to direct light emitted by the plurality of LEDs; and 
a controller (11’, Fig. 8B) comprising a processor and a memory (paragraph [0093]), wherein the processor is configured to: 
receive an input indicative of a first set of lighting values corresponding to a first color space (20, Fig. 8B; paragraph [0057]); 
map the first set of lighting values corresponding to the first color space to a second set of lighting values corresponding to a second color space (paragraph [0057]), wherein the second set of lighting values comprises a particular color and a particular white CCT; and output the second set of lighting values to the plurality of LED pixel assemblies (paragraphs [0020], [0055], [0057]), 
Regarding claim 16, Beeman discloses the lighting system of claim 15, wherein mapping the second set of lighting values comprises: receiving a second input comprising an identification of the first color space corresponding to the first set of lighting values; identifying a lookup table mapping the first color space to the second color space based on the second input; and generating the second set of lighting values based on the lookup table and the first set of lighting values (paragraphs [0093], [0094], [0107]).
Regarding claim 17, Beeman discloses the lighting system of claim 15, wherein the processor is configured to: output a baseline lighting scheme to the plurality of LED pixel assemblies, wherein the plurality of LED pixel assemblies are configured to emit light in response to receiving the baseline lighting scheme; receive feedback indicative of the light emitted by the plurality of LED pixel assemblies; and determine a calibration lookup table based on the feedback, wherein the calibration lookup table enables the plurality of LED pixel assemblies to emit accurate representations of the second set of lighting values (paragraphs [0090], [0091]).
Regarding claim 18, Beeman discloses the lighting system of claim 17, wherein the processor is configured to generate the second set of lighting values based on the calibration lookup table in addition to the second color space and the first set of lighting values (paragraphs [0090], [0091]).
Regarding claim 19, Beeman discloses the lighting system of claim 15, wherein the reflector is configured to direct light at a beam angle between 20 degrees and 45 degrees (Fig. 6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raj et al. (US2014/0035465 A1) discloses lifetime correction for aging of LEDs in tunable-white LED lighting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844